Hogeboom, Justice.
The plaintiff has very properly stated the making of the two notes on his “ information and belief.” They being payable to other persons and assigned to him, he could properly only state the making of them on his “information and belief.”
There is no objection to stating the sale of the goods on “ information and belief,” as they may have been sold by his clerk or agent, and not by himself personally; and as to the time of sale and the specific articles sold, it was not necessary to make a motion for that purpose, as an application for the particulars of plaintiff's demand would have attained the object.
Motion denied, with ten dollars costs-.